Citation Nr: 1310827	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as a result of exposure to asbestos.

2.  Entitlement to an initial compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter for asbestos-related pleural disease. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied service connection for COPD and granted service connection for pleural plaques with an initial noncompensable rating, effective December 29, 2008.  Thereafter, the Veteran appealed with respect to the denial of service connection for COPD and the propriety of the initially assigned rating for his pleural plaques.

During the pendency of the appeal, a September 2012 rating decision granted the Veteran an initial staged rating of 10 percent for his service-connected pleural plaques, which was recharacterized as asbestos-related pleural disease, effective July 16, 2012.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Inasmuch as a rating higher than this is available, and a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue has been characterized as shown on the first page of this decision.

A review of the Virtual VA paperless claims processing system contains VA treatment records dated through September 2012 that were reviewed by the agency of original jurisdiction (AOJ) in the September 2012 supplemental statement of the case. 
 

FINDINGS OF FACT

1.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include asbestos exposure.

2.  Prior to July 16, 2012, the Veteran's asbestos-related pleural disease is not manifested by FEV-1 of 71- to 80-percent predicted value, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted.   

3. Since July 16, 2012, the Veteran's asbestos-related pleural disease is not manifested by of FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for an initial compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter for asbestos-related pleural disease have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321 , 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6845 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the Veteran's service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the initial July 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2009 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Pertinent to the Veteran's rating claim, the Board observes that he has appealed with respect to the propriety of the initially assigned rating for asbestos-related pleural disease from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his asbestos-related pleural disease was granted and an initial rating was assigned in the July 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as post-service VA treatment records and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examinations in June 2009 in order to adjudicate his service connection claim.  The Board finds this examination to be adequate because the VA examiner offered an etiological opinion and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover,  he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the June 2009 VA examiner is sufficient to assist VA in deciding the Veteran's service connection claim and no further examination is necessary.

Pertinent to the Veteran's claim for a higher initial rating for his asbestos-related pleural disease, he was afforded VA examinations in June 2009 and July 2012.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected asbestos-related pleural disease as they include an interview with the Veteran, a review of the record, and a full physical examination, including pulmonary function testing, addressing the relevant rating criteria.  The Board notes that the July 2012 VA examiner noted that CT findings may warrant another VA examination in the future, such as in 6 months, as PCP/pulmonary clinic is evaluating the active issue of "increased soft tissue bulk" in pleura on the CT scan.  It was further noted that it was too early to determine if this was significant or related to his asbestos pleural disease or not as he is undergoing active evaluation.  Subsequent VA treatment records reflect that evaluation revealed no parencymal disease.  Therefore, the Board finds that, as the Veteran's disability picture has not been altered, a new VA examination is not necessary.  Consequently, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  In this regard, the Board notes that COPD is not considered a chronic disease subject to presumptive service connection.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that the July 2009 rating decision granted service connection for pleural plaques (which has since been recharacterized as asbestos-related pleural disease) based on in-service asbestos exposure.  Additionally, the RO noted that the Veteran's DD 214 listed his military occupation specialty (MOS) as a boiler technician, which was considered a high risk for asbestos exposure.  Therefore, asbestos exposure has been acknowledged.  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis referable to lung disease.  Additionally, his September 1969 Report of Medical Examination for Separation revealed that that his lungs and chest were normal upon clinical evaluation.

The Veteran's post-service private treatment records include an October 2007 chest x-ray finding of advanced COPD.  There was also minimal blunting of the left lateral and posterior sulci alone with some faint calcified pleural plaque at left lung base, which was noted to be possibly related to past asbestos exposure.  An October 2007 follow-up note stated that the chest x-ray showed advanced COPD and some calcified pleural plaque in the left lower base that might possibly be related to past asbestosis exposure.  A March 2010 VA treatment record reflects a history of asbestosis-related COPD and another March 2010 VA treatment note states "COPD asbestosis" under problem list.  In addition, the Veteran's VA treatment records dated through September 2012 show a diagnosis of COPD, also as noted by history.  

At the Veteran's June 2009 VA examination it was noted that he had a highly probable level of asbestos exposure in the military.  In this regard, the examiner observed that the Veteran served as a boiler technician and physically handled and replaced asbestos without any respiratory masks and likely inhaled asbestos exposure during his military service.  After the Veteran's military service, he worked in sheet metal roofing and new construction with no asbestos exposure; he then worked in silicon wafer manufacturing and doing remodeling work.  It was determined that his asbestos exposure was during his military service.  It was noted that the Veteran smoked from 1964 to 1977 and quit in 1977; he averaged one pack per day.  The Veteran reported no known lung problems until he fell off of a ladder about one and half year previously.  He had a chest x-ray for the evaluation of his rib and it was shown to be abnormal.  

The VA examiner noted asbestos exposure in the military and a 13 year smoking history.  The Veteran was diagnosed with COPD by his report; it was noted that pulmonary function tests do not suggest COPD and are normal in terms of obstructive disease.  The examiner opined that COPD was not as likely as not caused by asbestos in the service.  She further found that COPD, or obstructive disease, was most likely due to the Veteran's smoking.  The examiner indicated that asbestos in general does not cause an obstructive pulmonary disease.  At the July 2012 VA examination it was noted that based on pulmonary function tests the Veteran did not have COPD.

After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD, to include as due to asbestos exposure.  The Board notes that, while the June 2009 and July 2012 VA examiners both stated that the Veteran did not have a diagnosis of COPD based on pulmonary function tests, his treatment records reflect a diagnosis of COPD during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Outside of COPD and the Veteran's already service-connected asbestos-related pleural disease, there are no other current diagnoses of lung disorders.  Thus, the only nonservice-connected  respiratory disorder that the Veteran is diagnosed with is COPD.

In addition, the Board finds that there are three notations of record (October 2007 private treatment records and two March 2010 VA treatment notes) that seem to suggest that the Veteran's COPD is related to his in-service asbestos exposure.  In this regard, the October 2007 follow-up note indicated that advanced COPD and some calcified pleural plaque in the left lower base may possibly be related to past asbestosis exposure.  However, such is accorded no probative weight as it is speculative in nature and no rationale was provided.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence).  Additionally, as indicated previously, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, supra; Stefl, supra ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 
  
Additionally, one March 2010 VA treatment note simply stated "COPD asbestosis" and the other March 2010 treatment note only indicated a history of COPD that was related to asbestosis; however, there is no rationale for these opinions nor are there any studies to confirm the presence of asbestos-related disease.  See Nieves-Rodriguez, supra; Stefl, supra.   Therefore, the October 2007 private treatment records and March 2010 VA treatment notes are accorded no probative weight. 

In contrast, the Board accords great probative weight to the June 2009 VA examiner's opinion as such was predicated on an interview with the Veteran, in which he reported his asbestos exposure and smoking history; a review of the service treatment records; and a physical examination, to include diagnostic testing.  Moreover, the June 2009 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the June 2009 VA examiner's opinion.  

The Board notes that the Veteran asserts that his COPD is due to his military service, specifically, his asbestos exposure.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of his military service, to include asbestos exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process pertaining to the development of lung disease extending beyond an immediately observable cause-and-effect relationship.  The Board further notes that the clinical diagnosis of asbestosis requires radiographic evidence of parenchymal disease.  There is no indication that the Veteran possesses the requisite medical knowledge to administer or interpret such testing.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  

Moreover, the Veteran has not contended a continuity of respiratory symptomatology since his service discharge in October 1969.  In this regard, at his June 2009 VA examination, he reported that he began having difficulty breathing approximately two years previously.  Furthermore, the Veteran's private treatment notes does not show a diagnosis of COPD until 2007.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

The Board notes that the Veteran's COPD has been related to his history of smoking from 1964 to 1977, which includes his period of military service.  On July 22, 1998, the President signed the "Internal Revenue Service Restructuring and Reform Act of 1998" into law as Public Law No. 105-206.  This law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during the Veteran's service.  112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 1103).  This section applies to all claims filed after June 9, 1998, and since the Veteran did not file his claim until December 2008, he is not eligible for compensation benefits for any disability based on nicotine addiction in service.  38 U.S.C.A. § 1103.  

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection COPD and such claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson, supra.

The July 2009 rating decision granted the Veteran service connection for asbestos-related pleural disease and assigned an initial noncompensable rating, effective December 29, 2008.  During the pendency of the appeal, a September 2012 rating decision assigned a 10 percent disability rating effective July 16, 2012.  

The Veteran was assigned a noncompensable rating and a 10 percent disability rating under 38 C.F.R. § 4.97, Diagnostic Code 6845, which pertains to chronic pleural effusion or fibrosis.  Such is rated under the General Rating Formula for Restrictive Lung Disease.

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  

In particular, a 10 percent rating will be assigned where there is FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted.  A 30 percent rating will be assigned where there is FEV-1 of 56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating will be assigned where there is FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55-percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97. 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFTs, post-bronchodilator results are to be used in applying the criteria in the rating schedule, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which cases the pre-bronchodilator values should be used.  When there is a disparity between the results of different PFTs (FEV-1, FVC, etc.), so that the evaluation would differ depending on which test result is use, the test result that the examiner states most accurately reflects the level of disability should be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation should not be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96.

The Veteran's VA treatment records include a September 2008 treatment note that lists the Veteran's PFT results as follows: FEV-1/FVC was 76 percent, FEV-1 was 112 percent, FVC was 105 percent, and DLCO (SB) was 104 percent; it was also stated that there was poor effort and the acceptability criteria was not met.  In another September 2008 treatment note it was stated that the Veteran had decreased exercise tolerance but still had remarkably good performance status per history and was able to work several hours doing home remodeling.  The Veteran did not describe any significant shortness of breath or cough but focused more on a general fatigue and weakness that limited his stamina. The VA physician stated that he was very surprised by the poor quality of his flow-volume loops, given his apparent day-to-day workload and he potentially had some coughing interrupting his flows but it was not specifically mentioned and the Veteran denied any difficulty with the tests.  It was stated that taking this in context, his post-bronchodilator spirometry showed complete correction to normal values, and his DLCO (SB) was likewise normal.  

A February 2009 VA treatment note listed the Veteran's PFT results as follows: FEV-1/FVC was 82 percent, FEV-1 was 121 percent, FVC was 104 percent, and DLCO (SB) was 83 percent; the Board notes that these results were also stated in an October 2009 treatment note, October 2010 treatment notes, and a February 2011 emergency room note. 

The Veteran was afforded a VA examination in June 2009; he reported a raw feeling in his lungs.  However, he did not have any shortness of breath, wheezing, coughing, hemoptysis, or dyspnea on exertion.  He did report that he had chest pain after walking two blocks.  The Veteran also stated that he had an albuterol inhaler but did not use it on a regular basis and did not use oxygen or steroids.  He reported no flare-ups, incapacitating episodes or exacerbations.  The VA examiner stated that the Veteran's asbestos-related pleural disease was likely asymptomatic.  She also noted March 2009 PFT results as spirometery within normal limit, lung volume within normal limits, and diffusion capacity within normal limits.  In addition, FEF was 25-75 and changed by 21 percent; it was interpreted as a mild response to bronchodilator.  In addition his PFT results were as follows: FEV-1/FVC was 106 percent, FEV-1 was 118 percent, and DLCO (SB) was 83 percent.

On July 16, 2012, the Veteran was afforded another VA examination.  It was stated that the Veteran required daily inhalational bronchodilator therapy.  The Veteran's post-bronchodilator results, done on July 17, 2012, were as follows: FEV-1/FVC was 107 percent, FEV-1 was 100 percent, and FVC was 102 percent; the Veteran's DLCO (SB) was 75 percent predicted for pre-bronchodilator and there were no post- bronchodilator results.  The VA examiner diagnosed the Veteran with asbestos-related pleural disease and stated that the DLCO/diffusion capacity is at least as likely as not a manifestation of this condition and most accurately reflects his level of disability.  It was stated that CT findings may warrant another VA examination in the future, such as in 6 months, as PCP/pulmonary clinic is evaluating the active issue of "increased soft tissue bulk" in pleura on the CT scan.  It was further noted that it was too early to determine if this was significant or related to his asbestos pleural disease or not as he is undergoing active evaluation.  

A July 24, 2012, VA treatment note stated that the Veteran's PFT results from July 16, 2012, were as follows: FEV-1/FVC was 74 percent, FEV-1 was 100 percent, FVC was 102 percent, and DLCO (SB) was 75 percent.  At such time it was noted that his CT scan showing "increased soft tissue bulk" presented a concern about mesothelioma; as indicated below, an August 29, 2012, record indicated that there was no parencymal disease.  In an August 2012 VA treatment note it was stated that the Veteran's July 17, 2012, PFT results were as follows: FEV-1 was 94 percent, FVC was 104 percent, and DLCO (SB) was 75 percent; however, the Board notes that when comparing it to the July 17, 2012, PFT results listed in the Veteran's VA examination these are the pre-bronchodilator results and not the post-bronchodilator results that are needed under the diagnostic criteria.  It was also stated that the Veteran had normal PFTs and no significant change going back to 2008.  

On August 29, 2012, the Veteran was seen for a pulmonary follow up and the PFTs listed were from February 2009; it was stated that a new set of PFT's were done prior to this visit and the July 17, 2012, results (as noted at the July 2012 VA examination) were listed.  It was stated that as previously noted there were multiple plaques with calcification, but no parencymal disease was noted.  He was assessed with pulmonary plaques and noted to have no change in respiratory symptomatology or PFT's.  

After a careful review of the Veteran's claims file the Board finds that the Veteran does not warrant a compensable rating prior to July 16, 2012, or a rating in excess of 10 percent since July 16, 2012.  

In order for the Veteran to warrant an initial compensable rating prior to July 16, 2012, there needs to be evidence of FEV-1 of 71- to 80-percent predicted value, FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted.   However, the Veteran's FEV-1 was 112 percent in September 2008, 121 percent in February 2009, and 118 percent in March 2009.  The Veteran's DLCO (SB) was 104 percent in September 2008 and 83 percent in both February 2009 and March 2009.  In addition, the Board notes that the February 2009 results were also used in the October 2009 treatment note, October 2010 treatment notes, and the February 2011 emergency room note.  Thus, the Veteran does not meet the rating criteria for a compensable rating based on FEV-1 or DLCO (SB). The Board also finds that the Veteran does not warrant a compensable rating for FEV-1/FVC; though his FEV-1/FVC was 76 percent in September 2008 it was noted that the acceptability criteria was not met.  Thus, the September 2008 test results are not deemed to be sufficient for rating purposes; moreover, the Veteran's additional FEV-1/FVC results were 82 percent in February 2009 and 106 percent in March 2009.  Therefore, the Board finds that prior to July 16, 2012, the Veteran does not warrant a compensable rating.  

In order for the Veteran to warrant an initial rating higher than 10 percent since July 16, 2012, there needs to be evidence of FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56- to 65-percent predicted.  However, the Veteran's FEV-1 was 100 percent at both the July 2012 VA examination and according to the July 24, 2012, treatment note.  The Veteran's FEV-1/FVC was 107 percent at the July 2012 VA examination and 74 percent according to the July 24, 2012, treatment note.  The Veteran's DLCO (SB) was 75 percent predicted at both the July 2012 VA examination and according to the July 24, 2012, treatment note.  Thus, the Board finds that since July 16, 2012, the Veteran does not warrant a rating in excess of 10 percent.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected asbestos-related pleural disease; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected asbestos-related pleural disease with the established criteria found in the rating schedule.  The Board finds that the Veteran's asbestos-related pleural disease symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the symptoms of such disability, to include shortness of breath, are contemplated by the rating criteria.  There are no additional symptoms of his asbestos-related pleural disease that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Board notes that, at the July 2012 VA examination, it was observed that the Veteran's asbestos-related pleural disease limits his ability to walk more than 1/2 mile or one flight of stairs, and he may only do light activity because of shortness of breath.  However, neither the record nor the Veteran has alleged that such symptoms, or his asbestos-related pleural disease more generally, has rendered him unemployable.  Therefore, further consideration of a TDIU is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter for asbestos-related pleural disease.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for COPD is denied. 

An initial compensable rating prior to July 16, 2012, and in excess of 10 percent thereafter for asbestos-related pleural disease is denied.



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


